DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were submitted on 05/02/2019, 12/05/2019, and 08/19/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Specification
The disclosure is objected to because of the following informalities: The ‘Brief Description of the Drawings’ section (para. [47]) does not contain a description of each .  Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: There is no spacing between value and unit.  In the limitation “100A to 1,000A,” there should be a space between the current value and the current unit.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 5,848,351 to Hoshino et al. (“Hoshino”).
Regarding claim 1, Hoshino teaches a method of making a foamed three-dimensional network structure of porous metal.  Abstract; col. 3, lines 8-13.  The method includes the following steps: (a) preparing a slurry containing metal powder (metal 
The metal powder can be nickel (conductive metal with relative magnetic permeability of 90 or more).  Col. 5, lines 15-22.  Other example metal powders in clude iron and cobalt.  Col. 5, lines 15-22.  An example organic solvent is pentane (second solvent having a dielectric constant of 15 or less).  Col. 5, lines 46-57.  Other solvents include hexane and toluene.  Col. 5, lines 46-57.
Regarding claim 2, nickel has a conductivity that exceeds 8 MS/m.  
Regarding claim 3, the metal powder can be nickel, iron, or cobalt.  Col. 5, lines 15-22.
Regarding claim 4, the metal powder can be entirely nickel.  Table 1 – Types 1a and 1d; Table 2 – 1i, Table 6 – Type 2a; Table 10 – Type 3a; Table 11 – Type 3i; Table 14 – Type 4a; Table 20 – Type 5a; Table 21 – Type 5i; Table 26 (pure nickel powder).
Regarding claims 6-10 and 20, in one example, the organic solvent is hexane (A-2) (alkane, second solvent) (col. 8, line 45), which has a dielectric constant of 1.88, and the balance is water (first solvent), which has a dielectric constant of 80.1.  Table 1 – Type 1a.  The dielectric ratio of the first solvent to the second solvent is 42.6 (=80.1/1.88), which falls within the claimed range. 
Regarding claim 11, in one example, the slurry contains 65% by mass nickel, 2% by mass hexane, and the balance (31.3% by mass) water.  Table 1 – Type 1a.  The 
Regarding claim 12, in one example, the slurry contains 2% by mass hexane and the balance (31.3% by mass) water.  Table 1 – Type 1a.  The hexane is about 6.4 parts by weight (=2/31.3 : 31.3/31.3 = 0.064 : 1.00) relative to 100 parts by weight of the water.
Regarding claim 13, the slurry contains binder.  Col. 2, line 60.
Regarding claim 18, the slurry is formed by a doctor blade (flattened into a film or sheet) and put on a plate.  Col. 6, lines 45-61; FIGS. 3-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, as applied to claim 1 above.
Regarding claim 5, Hoshino teaches that the average particle size of the metal powder is not more than 500 µm (col. 5, lines 22-24), which overlaps the claimed range.  The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).
Regarding claim 6, Hoshino teaches that the organic solvent (second solvent) can be pentane (dielectric constant 1.84), hexane (dielectric constant 1.88), or toluene (dielectric constant 2.38).  The balance is water (first solvent), which has a dielectric constant of 80.1.  The dielectric ratio of the first solvent to the second solvent falls between 5 and 100.
Regarding claim 11, Hoshino teaches that the metal powder is 5-80% by weight of the slurry.  Col. 5, lines 31-32.  The organic solvent is 0.05-10% by weight, and the water is the balance (e.g., 31.3% in Table 1 – Type 1a).  Col. 2, lines 57-58.  Therefore, the ratio of the metal powder is therefore 100-300 parts by weight relative to 100 parts by weight of the organic solvent plus water.      
Regarding claim 12, Hoshino teaches that the organic solvent is 0.05-10% by weight, and the water is the balance (e.g., 31.3% in Table 1 – Type 1a).  Col. 2, lines 57-58.  Therefore, the ratio of the organic solvent is overlaps 0.5-10 parts by weight organic solvent relative to 100 parts by weight of the organic solvent plus water.      
Regarding claim 19, Hoshino teaches examples where the porous layer thickness ranges from 0.22 mm to 3.2 mm (220 µm to 3200 µm) (Table 9), which falls within the claimed range.  These are the thicknesses of a porous metallic plate.  Col. 17, lines 29-36.  It would have been obvious to one of ordinary skill in the art to have made the slurry into any thickness, such as 0.22 mm to 3.2 mm, because they would be sufficiently thin to expose the surface area of the pores in the structure.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, as applied to claim 1 above, and further in view of DE 3015981 (A1) to Alf (“Alf”) (abstracts and computer-generated translation are attached).
Regarding claim 14, Hoshino teaches sintering (col. 7, lines 26-36), but does not teach applying an electromagnetic field.
Alf, directed to the production of porous sintered electrodes, teaches using induction heating (applying electromagnetic field) to form the electrodes.  Abstracts; 
Regarding claim 16, Alf teaches frequencies of 300-600 kHz (abstracts; para. [0029]), which falls within the claimed range.
Regarding claim 17, Hoshino teaches a sintering time of 20-120 minutes (col. 7, lines 33-37), which falls within the claimed range.  Therefore, it would have been obvious to have conducted sintering by induction heating for that time to ensure that the metal particles are sufficiently joined and bonded to one another.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf, as applied to claim 14 above, and further in view of Hassell et al., “Induction Heat Treating of Steel,” ASM Handbooks (“Hassell”) and US 2015/0334781 (A1) to Verhagen et al. (“Verhagen”).
Regarding claim 15, Alf is silent regarding a specific current applied.
Hassell, directed to an overview of induction heating of steel, discloses that heating rate of an induction heating process is affected by coil current.  “Principles of Induction Heating” section at page 5 of 6.  Heating rate is controlled by coil voltage because field strength (coil current) is roughly proportional to coil voltage.  
Verhagen, directed to an induction heating system, teaches that output currents are up to 300 amperes (A) or up to 350 amperes or ever greater.  Para. [0055].
It would have been obvious for one of ordinary skill in the art to have selected the current level suitable to achieve the heating rate desired in order to control the overall duration of the sintering process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 31, 2021